*940It is the obligation of the appellant to assemble a proper record on appeal, which must include any relevant transcripts of proceedings before the Supreme Court (see Rivera v City of New York, 80 AD3d 595 [2011]; Vandenburg & Feliu, LLP v Interboro Packaging Corp., 70 AD3d 931, 932 [2010]; Marcantonio v Picozzi, 46 AD3d 522, 523 [2007]). Here, the plaintiffs seek review of an order which denied their motion pursuant to CPLR 4404 (a) to set aside a jury verdict in favor of the defendant and against them on the issue of liability, yet they failed to include the trial transcript in the record on appeal. The record is inadequate to enable this Court to render an informed decision on the merits, and therefore, the appeal must be dismissed (see Schwartz v Schwartz, 73 AD3d 1156, 1156-1157 [2010]; Nakyeoung Seoung v Vicuna, 38 AD3d 734, 735 [2007]; Gerhardt v New York City Tr. Auth., 8 AD3d 427 [2004]; Matison v County of Nassau, 290 AD2d 494, 495 [2002]). Covello, J.E, Lott, Roman and Miller, JJ., concur.